Exhibit 10.4

WAIVER AND CONSENT

This Waiver and Consent (this “Agreement”), dated November 12, 2008, is entered
into by and among ClearPoint Business Resources, Inc. (the “Company”) and
Manufacturers and Traders Trust Company (the “Warrant Holder”).

RECITALS

WHEREAS, in connection with entering into the Loan Modification and Restructure
Agreement, dated as of June 20, 2008 (the “Restructure Agreement”), by and among
the Company, certain of its subsidiaries and the Warrant Holder, the Company and
the Warrant Holder entered into a Registration Rights Agreement dated as of
June 20, 2008 (the “Registration Rights Agreement”) for the benefit of the
Warrant Holder and ComVest Capital, LLC (“ComVest”);

WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed to them in the Restructure Agreement or the Registration
Rights Agreement, as applicable.

WHEREAS, pursuant to the Registration Rights Agreement, the Company agreed to
prepare and file with the SEC the Registration Statement by no later than ninety
(90) days after the date of the Registration Rights Agreement (the “Filing
Deadline”);

WHEREAS, the Company previously requested an extension of the Filing Deadline to
October 15, 2008 (the “First Extension Date”), which was agreed to and accepted
by ComVest;

WHEREAS, the Company was unable to prepare and file the Registration Statement
on or prior to the First Extension Date; and

WHEREAS, the Company is currently preparing and reasonably expects to file the
Registration Statement on or prior to December 1, 2008 and the parties have
agreed to extend the Filing Deadline to December 1, 2008 (the “Second Extension
Date”).

AGREEMENT

NOW THEREFORE, in consideration of the premises and the respective agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereby agree as follows:

1. Waiver and Consent. In accordance with Section 11 of the Registration Rights
Agreement, the Warrant Holder hereby: (i) waives the requirement that the
Registration Statement be prepared and filed on or prior to the Filing Deadline
or by the First Extension Date; (ii) waives any and all rights or remedies
available to the Warrant Holder as a result of the Company’s failure to file the
Registration Statement on or prior to the Filing Deadline or the First Extension
Date; and (iii) agrees that the Company shall prepare and file the Registration
Statement with the SEC on or prior to the Second Extension Date.

2. Binding Effect. This Agreement shall be binding upon and shall inure to
benefit of the Company and the Warrant Holder and their respective successors in
interest from time to time.

3. Entire Agreement. This Agreement constitutes the sole and entire agreement
and understanding between the parties hereto as to the subject matter hereof,
and supersedes all prior discussions,

 

1



--------------------------------------------------------------------------------

agreements and understandings of every kind and nature between them as to such
subject matter.

4. Amendment. This Agreement may be amended only by a written instrument signed
by the parties or their respective successors.

5. Governing Law. This Agreement shall (irrespective of the place where it is
executed and delivered) be governed, construed and controlled by and under the
substantive laws of the State of New York, without regard to conflicts of law
principles (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

6. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed, as of
the day and year first above written.

 

MANUFACTURERS AND TRADERS TRUST COMPANY: By:  

/s/ Anne D. Brehony

Name:   Anne D. Brehony Title:   Vice President CLEARPOINT BUSINESS RESOURCES,
INC.: By:  

/s/ John Phillips

Name:   John Phillips Title:   CFO

[SIGNATURE PAGE TO WAIVER AND CONSENT]